DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 19 are presented for examination.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in DE on 25-March-2020. It is noted, however, that applicant has not filed a certified copy of the 10 2020 113 924.1 application as required by 37 CFR 1.55.  
4.	Time for filing a certified copy of a foreign application according to 37 CFR 1.55 is as follows:  Application under 35 U.S.C. 111(a). A certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, in an original application under 35 U.S.C. 111(a)  filed on or after March 16, 2013, except as provided in paragraphs (h), (i), and (j) of this section. The time period in this paragraph does not apply in a design application.
Note:   The priority information listed on the ADS does not matched the certified copy that is filed.

Claim Objections
5.	Claims 1 to 19 are objected to because of the following informalities:  
Claim 1,  please insert the word “comprises or comprising in the preamble.  
Dependent claims 2 to 16 are also objected for the same problem as claim 1.  
Independent claims 1 and 19 recite contingent limitations that under the broadest reasonable interpretation an examiner does not need to present evidence of obviousness for these 
	Dependent claims 2 to 16 are also objected to for the same rationale applied to claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1 to 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “if the bitstream in conjunction with the present read address is not a code word of the error code, detecting an address error, provided the error code does not correct an error correctable thereby”  that renders the claim indefinite because the error code detects an address errors; however, it is unclear what error is not corrected by the phrase “ provided the error code does not correct an error correctable thereby.”  Therefore the claim does not meet the requirements for being clear and definite.  Independent claims 17 and 19 are similar to claim 1 
Claim 15 recites the limitation “for the purpose of increasing the probability of detecting an address error, the H-matrix…”  in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed abstract idea without significantly more. Independent claim 1, recites the limitation of “checking whether the bitstream in conjunction with the present read address is a code word of an error code”.  This limitation as drafted and presented is given the broadest reasonable interpretation and appears to cover a mathematical relationship that is an abstract idea.  The method does not recite any additional limitatiosn that would  integrate the abstract idea into a practical application thus the step of checking whether the bitstream in conjunction with the present read address is a code word of an error code falls within the mathematical concepts grouping and is not  patent eligible.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim fails to recite additional elements that would integrate the abstract idea into a practical application or add significantly more than the abstract idea.  Therefore the claim is directed to an abstract idea that is not patent eligible.  

Claim 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim appears to include limitations which under the broadest reasonable interpretation is directed to software.  Software is not one of the 4 statutory categories of invention and therefore does not meet the requirements for a statutory claim. 
As per claim 19, the claimed computer program product has been read in view of applicant’s specification (see paragraph 0035) and appears to include elements which could be interpreted as including only software.  Software is not a series of steps or acts and thus is not a process. Software is not a physical article or object and as such is not a machine or manufacture.  Software is not a combination of substances and therefore not a composition of matter.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1 to 4 and 19 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boehl et al. (USPAP 2007/0061686).
Claim 1:
  Boehl teaches a method for checking an address decoder of a data memory, the method comprising:  checking an address of a line decoder (3) having a line part that is set to 0 and a column part that is set to any value x (see par. 0032).  Boehl also teaches that a base address 
As per claim 2, Boehl teaches that the line decoder includes a group of sub-decoders with each having 3 bit wide inputs and 8 outputs wherein the bit values are checked for errors (see par. 0028 to 0030).  
As per claim 3, Boehl teaches that an address error is not detected if no change when the checking of the base address has not changed (see par. 0037 to 0038).  
As per claim 4, Boehl discloses that a single bit is modified for the hamming address in an error checking step, which reads on detecting and or correcting a memory cell error in the bit stream using the error code (see par. 0039).  
Claim 19:
  Boehl teaches a method and an apparatus for checking an address decoder of a data memory, the apparatus comprising:  a microprocessor or a programmed control circuit performing the steps of checking an address of a line decoder (3) having a line part that is set to 0 and a column part that is set to any value x (see par. 0032).  Boehl also teaches that a base address (BA) of the memory location is established and a hamming address (HA) determined by inverting the base address (see par. 0033 to 0035).  Boehl teaches that the content (“bitstream”) of the hamming address is read, inverted and stored again in the memory (see par. 0036).  Boehl .  

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehl in view of Kern et al. (USPAP 2015/0007001).
As per claims 5 and 6, Boehl teaches a method for detecting address errors by checking the content of a base address that is read from a memory, inverting the content and verifying it to detect an error.  However, Boehl fails to teach or fairly suggest or render obvious the step of detecting and or correcting the memory cell error using a first and a second syndrome that is different from the first error syndrome.  Kern in an analogous art teaches a method and an apparatus for error correction and error detection comprising a syndrome generator that determine an error syndrome for a first and second subcode word of the code sequence (see par 0074 et seq.).  
.

Allowable Subject Matter
13.	Claims 7 to 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record, teaches a method for detecting an error in checking and address decoder as detailed above; however, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of storing a bitstream v at an address a in the memory, the bitstream v and an address value f(a) transformed by means of a transformation f representing a code word of the error code. 

15.	Claims 17 to 18 would be allowable once the 112(b) rejection is overcome.  


Conclusion

		Yasui 		(USP 6,711,105) discloses a method and an apparatus for analyzing a memory cell to detect a failed memory cell by search for row address failures.  
 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/            Primary Examiner, Art Unit 2112